Citation Nr: 0941715	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  08-05 659	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of heat 
exhaustion.

2.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 2001 to February 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran testified before the 
Board at a video conference hearing in April 2009.

The issue of entitlement to service connection for migraine 
headaches is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The Veteran does not have residuals of heat exhaustion that 
are attributable to her military service


CONCLUSION OF LAW

The Veteran does not have residuals if heat exhaustion that 
are the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2005; a rating decision 
in October 2005; and a statement of the case in December 
2007.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the September 2008 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  Although the RO 
reported that treatment records from Womack Army Medical 
Center were not available, the service medical records 
associated with the claims file include records from Womack 
Army Medical Center.  The RO also attempted to obtain post-
service treatment records from Lawrence Joel Army Health 
Clinic.  The RO received a negative response for the records.  
The appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a medical 
examination in relation to the claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  Furthermore, the Board finds that if 
there is any deficiency in the notice to the Veteran or the 
timing of the notice it is harmless error because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on 
various post-decisional documents for concluding adequate 
notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has that condition.  
The evidence must be medical unless it relates to a condition 
as to which lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  38 C.F.R. §3.303(b) (2009); Savage v. Gober, 
10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's service medical records indicate that the 
Veteran suffered heat exhaustion in July 2004.  She reported 
a headache, cotton mouth, and one episode of loose stool.  
She was seen one week later after reporting that she got sick 
in the heat again.  She reported light-headedness, nausea, 
and headaches.  Physical examination was normal.  The Veteran 
was placed on a profile.  She was seen again a few days later 
in July 2004 and was noted to be on a profile for thirty 
days.  The Veteran was seen in August 2004 after she became 
sick in the heat after going to the firing range.  The 
profile was extended for thirty more days.  In September 2004 
the Veteran was noted to be doing well.  The profile was 
extended for sixty days and she was to return for 
reevaluation in two months.  No further treatment was 
reported.  

The Veteran was afforded a VA examination in August 2005.  
She reported heat exhaustion in July 2004.  She denied any 
additional history, symptoms, or current limitations as a 
result of the condition.  The examiner indicated that there 
was no diagnosis related to the Veteran's heat exhaustion 
because there was no pathology to render a diagnosis.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 2006 to August 2007.  The records 
do not document any complaints, findings, or treatment for 
residuals of heat exhaustion.

The Veteran testified at a video conference hearing in April 
2009.  The Veteran indicated that she sought treatment for 
heat exhaustion on two occasions in service.  Following 
service in May 2005 she said she was driving from California 
through Phoenix in a vehicle without air conditioning and had 
to pull over and go into an air conditioned restaurant and 
get a drink.  She testified that she had not sought any 
medical treatment for heat exhaustion since service.  

The Veteran submitted two lay statements in May 2009.  The 
Veteran's father indicated that the Veteran suffered a sick 
stomach, light-headedness, and shaking in severe heat several 
times since her discharge from service.  Her friend indicated 
that she and the Veteran had traveled together since the 
Veteran's discharge from service and she had to make special 
accommodations to make sure the Veteran was not exposed to 
extreme temperature for long periods of time.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals 
of heat exhaustion.  

Although the Veteran indicated that she suffered from 
residuals of heat exhaustion and she submitted lay statements 
which indicate that she suffered residuals of heat exhaustion 
since service, when examined by in August 2005, the Veteran 
specifically denied any additional history, symptoms, or 
current limitations as a result of heat exhaustion in 
service.  The examiner indicated that there was no diagnosis 
related to the Veteran's heat exhaustion because there was no 
pathology to render a diagnosis.  Moreover, the medical 
records associated with the claims file do not include any 
complaints, findings, or treatment for residuals of heat 
exhaustion.  

In order to be considered for service connection, a claimant 
must first have a disability.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998) (service connection may not be granted unless a current 
disability exists).  Although the Veteran was treated for 
heat exhaustion on multiple occasions in service, there is no 
evidence of a diagnosis or treatment for residuals of heat 
exhaustion since service.  Therefore, in the absence of a 
diagnosis any chronic residuals of heat exhaustion, service 
connection may not be granted.  Degmetich v. Brown, 104 F. 3d 
1328 (Fed. Cir. 1997).

The Board has considered the Veteran's assertions and other 
lay assertions that she has suffered residuals of heat 
exhaustion since service.  The Veteran and the other lay 
individuals are competent to report symptoms, and their 
testimony in that regard is entitled to some probative 
weight.  However, a lay person is not competent to offer an 
opinion on complex medical questions, and as a lay persons, 
they are not competent to offer an opinion as to the 
underlying etiology of her symptoms, to include attributing 
them to heat exhaustion.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) (Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
medical professional rendered a medical opinion and found no 
residuals of heat exhaustion to be present.   

The Board finds that the preponderance of the evidence is 
against the claim for service connection for residuals of 
heat exhaustion.  Therefore, the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for residuals of heat 
exhaustion is denied.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claim for 
migraine headaches can be reached. 

VA outpatient treatment reports dated from January 2006 to 
August 2007 document a diagnosis of migraine headaches.  

The Veteran testified that she reported her migraine 
headaches to a nurse at the office of her private physician 
Dr. Bolls.  No records from Dr. Bolls have been associated 
with the claims file.  

The Veteran was afforded a VA examination in August 2005.  
She indicated that she has had migraine headaches since 2004.  
She claimed prostrating migraines every seven days which last 
for two days.  The Veteran reported that she used Excedrin 
and Midrin for her headaches.  The examiner diagnosed the 
Veteran with migraine headaches but did not offer an opinion 
on the etiology of the headaches.  Consequently, a medical 
opinion on the etiology of the headaches should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she submit a medical release for the 
private records from Dr. Bolls.  She 
should be asked to identify any other 
sources of treatment, both VA and 
private, for her migraine headaches.  
Obtain any outstanding records identified 
by the Veteran and associate them with 
the claims file, to include those from 
Dr. Bolls.  

2.  Obtain any VA medical records dated 
after August 2007 and associate them with 
the claims file.  

3.  After completion of the above action, 
the Veteran's claims file should be 
returned to the examiner who conducted 
the August 2005 VA examination.  The 
examiner is requested to review the 
claims file and provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's migraine headaches are 
related to her military service.  If the 
August 2005 examiner is not available, 
the Veteran should be afforded another VA 
examination and the examiner is requested 
to provide the requested opinion.  A 
complete rationale for any opinion 
expressed should be provided.  The 
examiner should review the claim file and 
should state in the examination report 
that the claims file was reviewed.

4.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


